                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL KEELING,                           :
    Petitioner,                            :
                                           :
                      v.                   :       CIVIL ACTION NO. 03-CV-2467
                                           :
SHANNON, MR., et al.,                      :
    Respondents.                           :

                                           ORDER

       AND NOW, this 20th day of February, 2020, upon consideration of Petitioner Michael

Keeling’s Motion for Relief from Judgment Under Fed. R. Civ. P. 60(b) (ECF No. 36), it is

ORDERED that:

       1.      The Motion is DISMISSED for lack of jurisdiction for the reasons set forth in

the Court’s Memorandum accompanying this Order.

       2.     A Certificate of Appealability is DENIED pursuant to 28 U.S.C. § 2253(c).

                                           BY THE COURT:


                                           /s/ Jeffrey L. Schmehl
                                           JEFFREY L. SCHMEHL, J.
